LOGO [g71310dsp007.jpg]

 

EXHIBIT 10.58

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

CERTAIN UNDERWRITERS AT LLOYD’S

(hereinafter called, with other participants, the “Reinsurer”)

who are signatories hereto, each for the proportion underwritten and not one for
another

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

 

Syndicate #

   Pseudonym    Initial    Date

609

   AUW      

1084

   CSL      

1414

   ASC      

2001

   AML      

2007

   NVA      

2010

   MMX      

2791

   MAP      

2987

   BRT      

The share attaching to this Contract is subscribed by the Underwriters, Members
of the Syndicates the definitive numbers of which and the proportions reinsured
described above.

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

AMLIN BERMUDA (BRANCH OF AMLIN AG)

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – AMLN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

AMLIN BERMUDA (BRANCH OF AMLIN AG)

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – AMLN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ACE TEMPEST REINSURANCE LIMITED

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – ACETR DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

Signed in                                 , on this                      day of
            , 20    

ACE TEMPEST REINSURANCE LIMITED

BY:                                                             

TITLE:                                                             

Signed in                                 , on this                      day of
            , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – ACETR DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ARCH REINSURANCE LTD.

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – ARCHL DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

ARCH REINSURANCE LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – ARCHL DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

DAVINCI REINSURANCE LTD.

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – DAVI DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

DAVINCI REINSURANCE LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – DAVI DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

EVEREST REINSURANCE COMPANY

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – EVRST DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

EVEREST REINSURANCE COMPANY

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – EVRST DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

MONTPELIER REINSURANCE LTD.

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – MONTP DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

MONTPELIER REINSURANCE LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – MONTP DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ODYSSEY REINSURANCE COMPANY

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – ODY DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

ODYSSEY REINSURANCE COMPANY

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – ODY DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

PARTNER REINSURANCE COMPANY LTD.

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – PARTN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

PARTNER REINSURANCE COMPANY LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – PARTN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

RENAISSANCE REINSURANCE, LTD.

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

SUBPARAGRAPH (a) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

i. 90.0% of $975,000,000 excess of $345,000,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

SUBPARAGRAPH (d) OF PARAGRAPH (2) OF ARTICLE 6 – FLORIDA HURRICANE CATASTROPHE
FUND shall now read as follows:

“Deemed FHCF Coverage” shall have the following provisional limit and retention:

i. 90.0% of $940,000,000 excess of $332,000,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – REN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

PARAGRAPH (5) OF ARTICLE 15 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

ARTICLE 36 – TERRITORY shall now read as follows:

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.

SCHEDULE B shall now read as attached.

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

RENAISSANCE REINSURANCE, LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – REN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

SCHEDULE B

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

Contract Year 2

   Excess
Layer 3     Excess
Layer 4  

Reinsured’s Retention

   $ 104,000,000      $ 332,000,000   

Reinsurer’s Per Occurrence Limit

   $ 228,000,000      $ 94,000,000   

Reinsurer’s Contract Limit

   $ 456,000,000      $ 188,000,000   

Rate on Line

     **** %      **** % 

Exposure Rate

     **** %      **** % 

Minimum Premium

   $ ****      $ ****   

Deposit Premium

   $ ****      $ ****   

Deposit Payment Schedule:

    

Installment Due June 1, 2015

   $ ****      $ ****   

Installment Due September 1, 2015

   $ ****      $ ****   

Installment Due January 1, 2016

   $ ****      $ ****   

Installment Due April 1, 2016

   $ ****  *    $ ****  * 

 

* plus applicable adjustment per Rate and Premium Article

All figures listed above are based on a projected TIV of $47,625,882,720 and
shown at 100% for each excess layer and shall apply to each Reinsurer in the
percentage share for that excess layer expressed in its Interests and
Liabilities Agreement attached hereto.

 

 

ARP-HCI-02-CAT-201-14    Endorsement No. 1 – REN DOC: May 20, 2015   